                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

ELIJAH IBN ABDULLAH,                                     )
                                                         )
                               Petitioner,               )
                                                         )
                          v.                             )        No. 1:19-cv-02758-JPH-TAB
                                                         )
SHERIFF OF THE MARION COUNTY JAIL, 1                     )
                                                         )
                               Respondent.               )


                         ORDER DISMISSING ACTION AS MOOT
                      AND DIRECTING ENTRY OF FINAL JUDGMENT

        Petitioner Elijah Ibn Abdullah filed this petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241 while a pretrial detainee confined at the Marion County Jail. At that time, Mr.

Abdullah argued that his speedy trial rights were violated. In response, the Respondent sought

dismissal of this action because Mr. Abdullah failed to exhaust his state-court remedies prior to

filing his petition. Before the merits of the petitioner’s claims could be resolved, however, he was

convicted in state court and is no longer eligible for relief under § 2241. For the reasons explained

below, the respondent’s motion to dismiss, dkt [7], the petitioner’s motion for summary

judgment, dkt [9], and motion for immediate habeas corpus relief, dkt [14], are denied as moot

and this action is dismissed.




1
  A section 2241 habeas petition must be “directed to the person having custody of the person detained,”
28 U.S.C. § 2243, namely, the person with “day-to-day control” over him. Robledo-Gonzales v. Ashcroft,
342 F.3d 667, 673 (7th Cir. 2003); Cole v. Beck, 765 F. App’x 137, 138 (7th Cir. 2019) (same). In this
case, the Sheriff of the Marion County Jail, not the court or the State, was the proper respondent. The clerk
is directed to substitute the Sheriff of the Marion County Jail as the Respondent on the docket. All
others named as Respondents are terminated.
                                         I. Procedural History

       On April 15, 2019, the State of Indiana charged Mr. Abdullah with 10 counts of Class A

misdemeanor invasion of privacy under cause number 49G04-1904-F6-014535. Dkt. 8-1 at 2-3;

dkt. 8-2. Mr. Abdullah was arrested the following day. Dkt. 1 at 2; dkt. 8-1 at 3. On April 17, 2019,

the State moved to amend the charging information to add a Level 5 felony stalking charge, which

was granted by the trial court. Dkt. 8-1 at 4; Dkt. 8-3 (amended information).

       At an initial hearing on April 22, 2019, the trial court appointed Mr. Abdullah counsel from

the Marion County Public Defender’s Agency and set Mr. Abdullah’s trial for June 27, 2019. Dkt.

8-1 at 5-6; dkt. 8-4. On June 5, 2019, Mr. Abdullah’s public defender withdrew his appearance

and another public defender appeared on Mr. Abdullah’s behalf. Dkt. 8-1 at 8; dkt. 8-5.

       At a hearing on June 12, 2019, Mr. Abdullah, by counsel, moved to continue the June 27th

trial date. Dkt. 8-1 at 8-9; dkt. 8-6. The trial court rescheduled Mr. Abdullah’s trial for July 25,

2019. Id.

       Following a continuance, a plea agreement was filed on September 30, 2019, and a change

of plea hearing was held on October 1, 2019. Id. Mr. Abdullah was convicted of counts 2 and 3

and sentenced to probation, and the remaining counts were dismissed.

       Mr. Abdullah was ordered released from pretrial custody and directed to report to Probation

on October 1, 2019. Id. Following release from custody, Mr. Abdullah has not provided the Court

with a current address at which he can receive the Court’s correspondence.

                                           II. Discussion

       Criminal defendants detained by a state awaiting trial may seek a writ of habeas

corpus from federal courts in limited circumstances. 28 U.S.C. § 2241(c)(3); Walker v. O’Brien,

216 F.3d 626, 633 (7th Cir. 2000); see also Jackson v. Clements, 796 F.3d 841, 843 (7th Cir.
2015) (“The appropriate vehicle for a state pre-trial detainee to challenge his detention is § 2241.”).

Relief for state pretrial detainees through a federal petition for a writ of habeas corpus is

generally limited to speedy trial and double jeopardy claims, and only after the petitioner has

exhausted state court remedies. Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 489-

92 (1973); Younger v. Harris, 401 U.S. 37 at 49 (1971); Stroman Realty, Inc. v. Martinez, 505

F.3d 658, 662 (7th Cir. 2007).

       After this action was fully briefed, the criminal charges brought against Mr. Abdullah by

the State of Indiana were resolved through a plea agreement. Having been convicted, Mr.

Abdullah is no longer a pretrial detainee and claims concerning his pre-trial confinement are moot.

Jackson, 796 F.3d at 843. Because of this change in status, Section 2241 is not available to Mr.

Abdullah to assert his speedy trial rights with respect to the state court proceedings and his petition

must be dismissed as moot. Id. Considering the dismissal of the petition, all other pending motions

must be denied a moot. Id. (“In order for federal courts to retain jurisdiction over a case, there

must an “actual, ongoing controvers[y],” and the absence of one deprives the court of subject

matter jurisdiction.”) (citations omitted).

                                          III. Conclusion

       This action has been rendered moot by Mr. Abdullah’s state court conviction and is now

DISMISSED as moot. Mr. Abdullah’s motion for summary judgment, dkt [9], and motion for

immediate habeas corpus relief, dkt [14], and the respondent’s motion to dismiss, dkt [7], are

DENIED as moot.

       Judgment consistent with this Entry shall now issue.

SO ORDERED.

Date: 3/12/2020
Distribution:

ELIJAH IBN ABDULLAH
477809
MARION COUNTY JAIL II
MARION COUNTY JAIL II
Inmate Mail/Parcels
730 East Washington Street
Indianapolis, IN 46202

Caryn Nieman Szyper
INDIANA ATTORNEY GENERAL
caryn.szyper@atg.in.gov
